Title: To Thomas Jefferson from William C. C. Claiborne, 12 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            New Orleans June 12. 1806.
                        
                        Inclosed are the names of the Gentlemen recommended as Councillors to supply the vacancies occasioned by the
                            resignations of J N Destrehan and P. Sauvé.
                        Mr. Mather is an Englishman by Birth; but has acted in this Territory the part of an American. He was a
                            member of the first Legislative Council, and merits, in my opinion a continuance of your confidence.
                        Mr. La Croix is a frenchman by Birth, and also in Sentiment. He is one of the Partizans of Mr. Daniel Clark,
                            and if appointed to the Council, would probably be directed by him. The other two gentlemen, Messrs. Faucher and Livandais’
                            are both natives of Louisiana, of large fortunes, & good characters, but of limitted information. The first is the
                            Son in Law, and the latter the nephew of Mr. Boré, who probably may have great influence with both; If so, there is little
                            ground to hope that they would either be zealously attached to the American government; of the two however, I am inclined
                            to think that Mr Foucher would be the best choice.
                        Mr. Van Predelles one of the Land Commissioners for this district has informed me that Colonel Thompson the
                            Register for the western district is about to resign that office, and that he Mr. Van Predelles would feel gratified in
                            being named his Successor. With respect to Mr. Van Predelles—I take pleasure in observing that his conduct here has
                            evidenced great integrity and patriotism. He unites to much useful information, a Sincere attachment to the Government of
                            the United States.
                        If a vacancy should arise in the Board of Land Commissioners for the New Orleans district, permit me to
                            recommend to your notice, Doctor John Watkins. This Gentleman has uniformly supported the interest and honor of his
                            Country in this quarter: He is indeed a useful and worthy member of Society.
                        I pray you to excuse the liberty I take in addressing you this letter; and permit me to Subscribe myself,
                            Dear Sir, with great respect, your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                    